BENCHMARKING SERVICES AGREEMENT

THIS BENCHMARKING SERVICES AGREEMENT (this “Agreement”), made and entered into
this 27th day of December 2006, by and between Dental Patient Care America,
Inc., a Utah corporation, with an address at 2150 South 1300 East, Salt Lake
City, Utah 84106 (hereinafter “DPCA”), and Heartland Dental Care, Inc., a
Delaware corporation, with an address at 1200 Network Centre, Suite 2,
Effingham, Illinois 62401(hereinafter “Heartland”):

Section 1.

SCOPE OF SERVICES

1.1. Services. Heartland agrees to provide benchmarking services to dental
practices who have received funding through Stillwater National Bank and Trust
Company in connection with an effective Affiliate Member Practice Purchase
Agreement to which DPCA is a party (a “Covered Practice”). For purposes of this
agreement, Heartland’s benchmarking services, as set forth on Exhibit A, are
considered “Covered Services”. A practice does not become a Covered Practice
until the Affiliate Member Practice Purchase Agreement is executed and
delivered, and a practice ceases to be a Covered Practice when the Affiliate
Member Practice Purchase Agreement expires or is terminated. The Covered
Services shall include such benchmarking services as Heartland is offering to
dental practices generally at the time such services are to be rendered.
Heartland may, in its discretion and for additional compensation, also provide
additional consulting, coaching and continuing education services to the Covered
Practices on an as requested basis.

1.2. Conduct of Services. All work shall be performed in a workmanlike and
professional manner.

1.3. Method of Performing Services. Heartland shall have the right to determine
the method, details, and means of performing the work to be performed for DPCA.
DPCA shall, however, be entitled to exercise general power of supervision and
control over the results of work performed by Heartland to assure satisfactory
performance, including the right to inspect, the right to stop work, the right
to make suggestions or recommendations as to the details of the work, and the
right to propose modifications to the work.

1.4 Preferred Provider. Heartland shall be deemed by DPCA to be the preferred
provider for consulting, coaching and continuing education services to be made
available to the Covered Practices on a discounted basis from Heartland’s
standard fees for such services.

1.5. Reporting. DPCA and Heartland shall develop appropriate administrative
procedures for coordinating with each other. DPCA shall periodically provide
Heartland with evaluations of Heartland’s performance.

1.6. Marketing Assistance. DPCA will provide assistance to Heartland in
marketing Heartland’s services to Covered Practices and others in the dental
market.

Section 2.

TERM AND TERMINATION

2.1. Term. The term of this Agreement shall commence on the date set forth above
and shall continue until the earlier of (i) the five year anniversary of this
Agreement or (ii) the first date on which there are no Covered Practices.

2.2. Termination. This Agreement may be terminated by either party upon written
notice if the other party breaches any material obligation provided hereunder
and the breaching party fails to cure such breach within thirty (30)days
following written notice of such breach. Notwithstanding the foregoing, the

 

CHGO1\30881185.2 12/21/06

 

--------------------------------------------------------------------------------



termination of this Agreement by DPCA shall be of no force or effect unless and
until that certain Subordinated Loan made to it by Hearland is repaid in full.

Section 3.

FEES, EXPENSES, AND PAYMENT

3.1. Fees. In consideration of the Covered Services performed by Heartland,
Heartland shall be paid by DPCA on a calendar quarterly basis, within thirty
(30) days after the end of each calendar quarter, an amount equal to one percent
of the aggregate collected revenues of the Covered Practices during the
quarterly period in question. Each quarterly payment shall be accompanied by a
schedule showing the collected revenue and fee by each Covered Practice which
shall be certified as true and correct by the chief financial officer or chief
accounting officer of DPCA. DPCA shall permit Heartland to audit or have its
independent auditors audit the fee calculations and payments not more frequently
than annually. A copy of the audit report shall be provided to DPCA. If the
audit evidences an underpayment of the fee, DPCA shall promptly remit to
Heartland the amount of the underpayment. If the audit evidences an overpayment,
then DPCA shall be entitled to a credit against the next fee payment(S) due
hereunder in an amount equal to the overpayment. The cost of said audit shall be
borne by Heartland, provided, however, that if said audit evidences an
underpayment in the fees paid to Heartland of more than five percent (5%) in the
aggregate, DPCA shall pay the cost of the audit.

Additional consulting, coaching and continuing education services contracted for
directly by the Covered Practices will be billed directly to the Covered
Practices and paid within 30 days of the invoice date. Heartland will advise
DPCA when it has been engaged directly by a Covered Practice. DPCA will use its
commercially reasonable efforts to ensure that all invoices submitted by
Heartland to the Covered Practices are paid in a timely manner.

3.2. Expenses. Except as otherwise provided herein, Heartland shall be
responsible for all expenses it incurs under this Agreement. DCPA and each
Covered Practice to which Heartland renders services in accordance with the
second paragraph of Section 3.2 shall be responsible for paying to Heartland
promptly and in all events within forty five (45) days of the month of billing,
all actual out of pocked expenses (travel, food, lodging, etc.) incurred by
Heartland or its officers, agents and employees in providing such services
directly to the DPCA or the applicable Covered Practice. DPCA shall be under no
obligation to reimburse any such other expenses other than as set forth in 3.1
herein.

Section 4.

RESPONSIBILITIES OF CONSULTANT FOR TAXES AND OTHER MATTERS

4.1. Taxes. As an independent contractor, Heartland shall pay and report all
federal and state income tax withholding, social security taxes, and
unemployment insurance applicable to Heartland and its employees and agents.
Neither Heartland nor its employees or agents shall not be entitled to
participate in health or disability insurance, retirement benefits, or other
welfare or pension benefits (if any) to which employees of DPCA or any Covered
Practice may be entitled.

Section 5.

CONFIDENTIALITY

[

 

2

CHGO1\30881185.2 12/21/06

 

--------------------------------------------------------------------------------



5.1 Restrictions. Heartland acknowledges that in order to perform the services
called for in this Agreement, it shall be necessary for DPCA and/or Covered
Practices to disclose to Heartland certain Trade Secrets (defined below) of DPCA
and/or Covered Practices. Heartland agrees that she shall not disclose,
transfer, use, copy, or allow access to any such Trade Secrets to any
third-parties, except as authorized by DPCA in writing. DPCA acknowledges that
in order for Heartland to perform the services called for in this Agreement, it
shall be necessary for Heartland to disclose to DPCA and the Covered Practices
certain Trade Secrets (defined below) of Heartland. DPCA agrees that she shall
not, and DPCA shall not cause the members of a Covered Practice to disclose,
transfer, use, copy, or allow access to any such Trade Secrets to any
third-parties, except as authorized by Heartland in writing.

5.2 Trade Secrets Defined. For purposes of this Agreement, a “Trade Secret”
shall mean any information (in written or unwritten form) designated as
confidential by Heartland or DPCA and/or a Dental Practice, as the case may be,
and disclosed, observed or otherwise received by one party or a Covered Practice
in connection with the performance of this Agreement; and for such purpose each
of Heartland and DPCA designate and acknowledge as confidential the following
(without limitation)—(i) any technical data, information, process, procedure,
and development plans for new products and services, (ii) business, sales and
marketing information, including customer, personnel and contract information;
and (iii) Heartland measurement and performance system information, procedures
and reports; provided, however, that Trade Secrets shall not include information
that is known to Heartland or DPCA, as applicable, entirely independent of the
work hereunder, is or becomes publicly available other than as a result of a
breach of this Agreement, or is disclosed to Heartland or DPCA (or a Covered
Practice), as applicable, by a third party (other than a Dental Practice) who is
not subject to any obligation of confidentiality with respect to such
information.

 

5.3 Return of Materials. Upon termination of this Agreement and upon request,
Heartland shall return to DPCA, or destroy, and DCPA shall return to Heartland
or destroy, all materials involving any Trade Secrets of the other party and all
memoranda, notes, records, drawings, manuals, computer programs, documentation,
diskettes, and other documents or media pertaining to the business of the other
party (including all copies of such materials); provided that each party shall
be entitled to retain one copy of such materials in a sealed file to be used for
evidentiary purposes only. This Section 5.3 is intended to apply to all
materials made or compiled by Heartland as well as to all materials furnished to
Heartland by anyone else in connection with Heartland’s work for DPCA and/or
Dental Practices which materials contain Trade Secrets.

 

5.4 Maintenance of Confidentiality. Heartland agrees to take all reasonable
measures to protect the secrecy of and prevent the disclosure and unauthorized
use of any Trade Secrets. Without limiting the foregoing, Heartland shall take
at least those measures to protect the Trade Secrets that Heartland takes to
protect its own confidential information. Third-parties to whom DPCA authorizes
the disclosure of Trade Secrets will be required to enter into confidentiality
arrangements similar to those contained herein. Heartland shall immediately
notify DPCA in the event that she becomes aware of any unauthorized use or
disclosure of Trade Secrets.

Section 6.

MISCELLANEOUS

6.1. Force Majeure. The parties shall not be liable for any failure to perform
due to causes beyond their reasonable control.

6.2. Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of the State of Utah.

 

3

CHGO1\30881185.2 12/21/06

 

--------------------------------------------------------------------------------



6.3. Independent Contractors. The parties are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause this
Agreement to create an agency, partnership, or joint venture between the
parties. Nothing in this Agreement shall be interpreted or construed as creating
or establishing the relationship of employer and employee between DPCA and
either Heartland or any employee or agent of Heartland.

6.4. Notices. All notices required or permitted hereunder shall be in writing
addressed to the respective parties as set forth herein, unless another address
shall have been designated, and shall be delivered by hand or by registered or
certified mail, postage prepaid.

6.5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto relating to consulting arrangements and supersedes all prior
representations, proposals, discussions, and communications, whether oral or in
writing relating to consulting arrangements. This Agreement may be modified only
in writing and shall be enforceable in accordance with its terms when signed by
the party sought to be bound.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the date and year first above-written.

 

DENTAL PATIENT CARE AMERICA, INC.

 

 

 

By    /s/__________________________________

Its:

HEARTLAND DENTAL CARE, INC.

 

 

 

By    /s/__________________________________

Its:

 

 

4

CHGO1\30881185.2 12/21/06

 

--------------------------------------------------------------------------------



EXHIBIT A

 

COVERED SERVICES

 

Benchmarking Services provided monthly:

 

Ø

MAPS Report

Measurement and Performance Systems is a detailed data report covering the full
scope of a dental practice including and not limited to patient flow,
reappointment, hygiene/doctor reporting and efficiency, treatment planning,
diagnosis, case acceptance, productivity, collections, scheduling effectiveness,
productivity per patient base and per appointment. This multifaceted report
includes operating statistics for each practice enrolled in the DPCA program.

 

 

Ø

Trend Analysis Report

This is an individualized practice report that follows each practice’s progress
in the area of the key metrics on a month-to-month basis. It shows 9 months at a
time, year to date totals, year to date averages and at year end, shows data for
the entire year.

 

 

Ø

Rankings Report

Key metrics from the MAPS report ranked from most to least. This report shows
where each practice ranks compared to the other practices participating in the
DPCA program.

 

5

CHGO1\30881185.2 12/21/06

 

 